UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-03171_ ­­ Value Line U.S. Government Securities Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square,21st Floor,New York.N.Y.10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: August 31, 2011 Date of reporting period: August 31, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 8/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 A N N U A LR E P O R T A u g u s t3 1 ,2 0 1 1 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line U.S. Government Securities Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00082463 Value Line U.S. Government Securities Fund, Inc. To Our Value Line U.S. Government To Our Shareholders (unaudited): Enclosed is your annual report for the one year period ended August 31, 2011. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. Interest rates were volatile and bond prices fluctuated over the course of the year. For the eight months ended April 30, 2011 interest rates rose as the 10-year U.S. Treasury note increased 127 basis points from 2.47% to 3.74%. For the subsequent four months ended August 31, 2011, the 10-year note fell 152 basis points from 3.74% to 2.22%. Short-term maturities exhibited similar interest rate volatility. Strengthening economic growth and modestly increasing inflation accounted for the rise in interest rates from August 2010 to April 2011. However, this was not sustained as growth declined to a meager 1.2% in the second quarter of 2011, causing interest rates to decline. In addition, the debt and banking crisis within the European Union, particularly worries over Greece’s ability to fund its debt, pushed bond yields down further and ignited a flight to safety into U.S. Treasuries and U.S. agencies. For the period, your Fund gained 3.65%. This was better than the average return of its peers but the Fund trailed its benchmark, Barclays Capital 50% U.S. Government Bond Index/50% Mortgage Backed Securities Index, which gained 4.51%.(1) As interest rates began to decline in May the Fund’s risk profile was moderately lower than its benchmark and caused the Fund to lag the benchmark. The Fund was underweighted in the 15-30 year maturity sector. By summer the Fund increased its weighting in this sector. Going forward we expect to maintain our current risk parameters as interest rates are anticipated to remain low. The problems of a subpar economy, poor labor market, and Europe’s bank and debt crisis will not be solved overnight. Keeping interest rates low is one of the necessary conditions essential in working out of the current economic and financial malaise. We will continue to maintain our strategy of investing the Fund’s assets in a well-diversified highly rated portfolio of U.S. Treasuries, U.S. government agencies and mortgage-backed securities issued by U.S. government agencies. Additionally, by limiting the average maturity to no more than ten years, we provide a counterweight against gyrating interest rates. Thank you for your confidence in the Fund and we appreciate your continued support. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Jeff Geffen Jeff Geffen, Senior Portfolio Manager The Barclays Capital 50% U.S. Government Bond Index/50% Mortgage Backed Securities Index represents the intermediate maturities (1-10 years) of the U.S. Treasury and U.S. Agency segment of the fixed-income market. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this Index. 2 Value Line U.S. Government Securities Fund, Inc. Securities Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad U.S. stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the U.S. recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth was only modestly better at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appears to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. This downgrade did not affect short-term Treasuries. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the U.S. Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. While modestly better job creation was reported in September, it was not enough to move the unemployment level below 9.1%. 3 Value Line U.S. Government Securities Fund, Inc. (unaudited) The following graph compares the performance of the Value Line U.S. Government Securities Fund, Inc. to that of the Barclays Capital Intermediate U.S. Government/Credit Bond Index and the Barclays Capital 50% U.S. Government Bond Index/50% Mortgage Backed Securities Index (the “Indices”). The Value Line U.S. Government Securities Fund, Inc. is a professionally managed mutual fund, while the Indices are not available for investment and are unmanaged. The returns for the Indices do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line U.S. Government Securities Fund, Inc., Barclays Capital Intermediate U.S. Government/Credit Bond Index* and the Barclays Capital 50% U.S. Government Bond Index/50% Mortgage Backed Securities Index** Performance Data: *** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 8/31/11 3.65 % $ 5 years ended 8/31/11 5.77 % $ 10 years ended 8/31/11 4.78 % $ * The Barclays Capital Intermediate U.S. Government/Credit Bond Index is representative of securities issued by the U.S. Government. It includes fixed-rate debt securities with maturities between one and ten years. The returns for the Index do not reflect charges, expenses, or taxes, which are deducted from the Fund’s returns and it is not possible to directly invest in this unmanaged Index. ** The Barclays Capital 50% U.S. Government Bond Index/50% Mortgage Backed Securities Index is representative of 50% of the performance of the total universe of investment-grade fixed income securities issued by the United States government or its agencies and 50% of the performance of investment-grade fixed-rate mortgage-backed pass-through securities of Government National Mortgage Associations (GNMA), Federal National Mortgage Association (FNMA) and Federal Home Loan Mortgage Corporation (FHLMC). The returns for the Index do not reflect charges, expenses or taxes, which are deducted from the Fund’s returns and it is not possible to directly invest in this unmanaged Index. *** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 Value Line U.S. Government Securities Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2011 through August 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Expenses Beginning Ending paid during account value account value period 3/1/11 3/1/11 8/31/11 thru 8/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.87% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line U.S. Government Securities Fund, Inc. Portfolio Highlights at August 31, 2011 (unaudited) Ten Largest Holdings Principal Percentage of Issue Amount Value Net Assets Federal Home Loan Bank, 5.00%, 12/21/15 $ $ 2.8 % U.S. Treasury Notes, 3.63%, 2/15/20 $ $ 2.8 % U.S. Treasury Notes, 3.38%, 11/15/19 $ $ 2.7 % U.S. Treasury Notes, 2.75%, 11/30/16 $ $ 2.6 % U.S. Treasury Notes, 2.63%, 4/30/16 $ $ 2.0 % Federal National Mortgage Association, 2.38%, 7/28/15 $ $ 1.9 % Federal Home Loan Mortgage Corporation, 2.50%, 1/7/14 $ $ 1.9 % U.S. Treasury Bonds, 7.88%, 2/15/21 $ $ 1.8 % Federal National Mortgage Association, 7.25%, 5/15/30 $ $ 1.8 % U.S. Treasury Bonds, 7.13%, 2/15/23 $ $ 1.8 % Asset Allocation — Percentage of Fund’s Net Assets Coupon Distribution Percentage of Fund’s Investments Less than 4% 31.7 % 4-4.99% 29.6 % 5-5.99% 25.5 % 6-6.99% 7.0 % 7-7.99% 6.2 % 6 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments August 31, 2011 Principal Amount Rate Maturity Date Value U.S. GOVERNMENT AGENCY OBLIGATIONS (71.0%) FEDERAL HOME LOAN BANK (7.1%) $ Federal Home Loan Bank % 11/14/14 $ Federal Home Loan Bank 12/21/15 Federal Home Loan Bank 10/19/16 Federal Home Loan Bank 11/17/17 TOTAL FEDERAL HOME LOAN BANK (Cost $5,305,896) FEDERAL HOME LOAN MORTGAGE CORPORATION (27.2%) Federal Home Loan Mortgage Corporation 1/7/14 Federal Home Loan Mortgage Corporation 7/28/14 Federal Home Loan Mortgage Corporation REMIC Trust Series 2849 Class VA 8/15/15 Federal Home Loan Mortgage Corporation REMIC Trust Series R003 Class AG 10/15/15 Federal Home Loan Mortgage Corporation 7/18/16 Federal Home Loan Mortgage Corporation 8/25/16 Federal Home Loan Mortgage Corporation REMIC Trust Series 2767 Class CA 9/15/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92226 11/1/17 Federal Home Loan Mortgage Corporation 11/17/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E93499 12/1/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92829 12/1/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2892 Class DC 12/15/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2643 Class ME 3/15/18 Federal Home Loan Mortgage Corporation Gold PC Pool #E98960 9/1/18 Federal Home Loan Mortgage Corporation Gold PC Pool #B12822 3/1/19 Federal Home Loan Mortgage Corporation 3/27/19 Federal Home Loan Mortgage Corporation Gold PC Pool #B17398 12/1/19 Federal Home Loan Mortgage Corporation Gold PC Pool #G18044 3/1/20 See Notes to Financial Statements. 7 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments Principal Amount Rate Maturity Date Value $ Federal Home Loan Mortgage Corporation Gold PC Pool#B18034 % 4/1/20 $ Federal Home Loan Mortgage Corporation Gold PC Pool #J00118 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00139 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #G11986 4/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12319 6/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #J03233 8/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12381 9/1/21 Federal Home Loan Mortgage Corporation REMIC Trust Series 2773 Class DA 6/15/22 Federal Home Loan Mortgage Corporation Gold PC Pool #G13085 4/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J08096 6/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J08202 7/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09098 12/1/23 Federal Home Loan Mortgage Corporation REMIC Trust Series 3132 Class MA 12/15/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09739 5/1/24 Federal Home Loan Mortgage Corporation REMIC Trust Series 3147 Class YE 7/15/24 Federal Home Loan Mortgage Corporation Gold PC Pool #J11587 1/1/25 Federal Home Loan Mortgage Corporation Gold PC Pool #G13855 6/1/25 Federal Home Loan Mortgage Corporation Gold PC Pool #E02704 7/1/25 Federal Home Loan Mortgage Corporation REMIC 6/15/27 Federal Home Loan Mortgage Corporation Gold PC Pool #C91239 3/1/29 Federal Home Loan Mortgage Corporation 3/15/31 Federal Home Loan Mortgage Corporation REMIC Trust Series 3061 Class HA 4/15/31 See Notes to Financial Statements. 8 Value Line U.S. Government Securities Fund, Inc. August 31, 2011 Principal Amount Rate Maturity Date Value $ Federal Home Loan Mortgage Corporation REMIC Trust Series 2878 Class AQ % 5/15/31 $ Federal Home Loan Mortgage Corporation REMIC Trust Series 2645 Class NA 9/15/31 Federal Home Loan Mortgage Corporation REMIC Trust Series 2594 Class OR 6/15/32 Federal Home Loan Mortgage Corporation Gold PC Pool #C77717 3/1/33 Federal Home Loan Mortgage Corporation Gold PC Pool #A29526 1/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A29633 1/1/35 Federal Home Loan Mortgage Corporation Pool #783022 (1) 2/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A56491 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #G08184 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A56467 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A80938 8/1/38 Federal Home Loan Mortgage Corporation Gold PC Pool #A97135 2/1/41 Federal Home Loan Mortgage Corporation Gold PC Pool #Q01181 6/1/41 TOTAL FEDERAL HOME LOAN MORTGAGE CORPORATION (Cost $20,807,146) FEDERAL NATIONAL MORTGAGE ASSOCIATION (35.5%) Federal National Mortgage Association 11/20/14 Federal National Mortgage Association 7/28/15 Federal National Mortgage Association Pool #511823 5/1/16 Federal National Mortgage Association REMIC Trust Series 2005-40 Class VG 6/25/16 Federal National Mortgage Association Pool #615289 12/1/16 Federal National Mortgage Association Pool #622373 12/1/16 Federal National Mortgage Association Pool #631328 2/1/17 Federal National Mortgage Association Pool #623503 2/1/17 Federal National Mortgage Association Pool #643277 4/1/17 Federal National Mortgage Association Pool #638247 5/1/17 See Notes to Financial Statements. 9 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association REMIC Trust Series 2003-52 Class KR % 7/25/17 $ Federal National Mortgage Association Pool #685183 3/1/18 Federal National Mortgage Association Pool #254684 3/1/18 Federal National Mortgage Association Pool #703936 5/1/18 Federal National Mortgage Association Pool #257566 1/1/19 Federal National Mortgage Association Pool #780956 5/1/19 Federal National Mortgage Association Pool #790984 7/1/19 Federal National Mortgage Association Pool #786915 8/1/19 Federal National Mortgage Association Pool #735063 12/1/19 Federal National Mortgage Association REMIC Trust Series 2003-28 Class KA 3/25/22 Federal National Mortgage Association REMIC Trust Series 2003-17 Class ED 9/25/22 Federal National Mortgage Association Pool #890121 3/1/23 Federal National Mortgage Association REMIC Trust Series 2003-38 Class TC 3/25/23 Federal National Mortgage Association Pool #AC7280 11/1/24 Federal National Mortgage Association Pool #AH8061 6/1/26 Federal National Mortgage Association Pool #AI3053 7/1/26 Federal National Mortgage Association Pool #412682 3/1/28 Federal National Mortgage Association Pool #425239 4/1/28 Federal National Mortgage Association REMIC Trust Series 2003-26 Class AW 4/25/30 Federal National Mortgage Association 5/15/30 Federal National Mortgage Association Pool #568625 1/1/31 Federal National Mortgage Association Pool #571090 1/1/31 Federal National Mortgage Association Pool #MA0641 2/1/31 Federal National Mortgage Association Pool #573935 3/1/31 Federal National Mortgage Association Pool #MA0804 7/1/31 Federal National Mortgage Association Pool #629297 2/1/32 Federal National Mortgage Association Pool #626440 2/1/32 Federal National Mortgage Association Pool #634996 5/1/32 Federal National Mortgage Association Pool #254383 6/1/32 Federal National Mortgage Association Pool #254476 9/1/32 Federal National Mortgage Association Pool #688539 3/1/33 Federal National Mortgage Association Pool #650386 7/1/33 Federal National Mortgage Association Pool #726889 7/1/33 Federal National Mortgage Association Pool #759028 1/1/34 Federal National Mortgage Association Pool #761913 2/1/34 Federal National Mortgage Association Pool #763393 2/1/34 Federal National Mortgage Association Pool #769862 2/1/34 Federal National Mortgage Association Pool #769682 3/1/34 See Notes to Financial Statements. 10 Value Line U.S. Government Securities Fund, Inc. August 31, 2011 Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association REMIC Trust Series 2004-60 Class LB % 4/25/34 $ Federal National Mortgage Association Pool #778141 5/1/34 Federal National Mortgage Association Pool #773586 6/1/34 Federal National Mortgage Association Pool #255311 7/1/34 Federal National Mortgage Association Pool #258149 9/1/34 Federal National Mortgage Association Pool #789150 10/1/34 Federal National Mortgage Association Pool #255496 11/1/34 Federal National Mortgage Association Pool #797154 11/1/34 Federal National Mortgage Association Pool #801063 11/1/34 Federal National Mortgage Association Pool #803675 12/1/34 Federal National Mortgage Association Pool #804683 12/1/34 Federal National Mortgage Association Pool #815813 (1) 2/1/35 Federal National Mortgage Association Pool #735224 2/1/35 Federal National Mortgage Association Pool #255580 2/1/35 Federal National Mortgage Association Pool #896016 8/1/36 Federal National Mortgage Association Pool #901561 10/1/36 Federal National Mortgage Association Pool #919584 6/1/37 Federal National Mortgage Association Pool #943647 7/1/37 Federal National Mortgage Association Pool #AA2531 3/1/39 Federal National Mortgage Association Pool #AA9181 8/1/39 Federal National Mortgage Association REMIC Trust Series 2009-88 Class MA 10/25/39 Federal National Mortgage Association Pool #AD1035 2/1/40 Federal National Mortgage Association Pool #AD5234 7/1/40 Federal National Mortgage Association Pool #AD7136 7/1/40 Federal National Mortgage Association Pool #890236 8/1/40 Federal National Mortgage Association Pool #AD8408 8/1/40 Federal National Mortgage Association Pool #AE2078 8/1/40 Federal National Mortgage Association Pool #AD8536 8/1/40 Federal National Mortgage Association Pool #AI3051 7/1/41 Federal National Mortgage Association Pool #AI0814 8/1/41 TOTAL FEDERAL NATIONAL MORTGAGE ASSOCIATION (Cost $27,697,765) GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (1.2%) Government National Mortgage Association Pool #003645 12/20/19 Government National Mortgage Association Pool #541349 4/15/31 Government National Mortgage Association Pool #557681 8/15/31 See Notes to Financial Statements. 11 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments Principal Amount Rate Maturity Date Value $ Government National Mortgage Association Pool #548880 % 12/15/31 $ Government National Mortgage Association Pool #551762 4/15/32 Government National Mortgage Association Pool #582415 11/15/32 Government National Mortgage Association Pool #604485 7/15/33 Government National Mortgage Association Pool #622603 11/15/33 Government National Mortgage Association Pool #429786 12/15/33 Government National Mortgage Association Pool #605025 2/15/34 Government National Mortgage Association Pool #626480 2/15/34 Government National Mortgage Association Pool #610944 4/15/34 Government National Mortgage Association Pool #583008 6/15/34 Government National Mortgage Association Pool #605245 6/15/34 TOTAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (Cost $914,029) TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $54,724,836) U.S. TREASURY OBLIGATIONS (25.0%) U.S. Treasury Notes 5/31/15 U.S. Treasury Notes 4/30/16 U.S. Treasury Notes 11/30/16 U.S. Treasury Notes 5/31/17 U.S. Treasury Notes 6/30/18 U.S. Treasury Notes 7/31/18 U.S. Treasury Notes 5/15/19 U.S. Treasury Notes 11/15/19 U.S. Treasury Notes 2/15/20 U.S. Treasury Notes 5/15/20 U.S. Treasury Notes 2/15/21 See Notes to Financial Statements. 12 Value Line U.S. Government Securities Fund, Inc. August 31, 2011 Principal Amount Rate Maturity Date Value $ U.S. Treasury Bonds % 2/15/21 $ U.S. Treasury Bonds 2/15/23 U.S. Treasury Bonds 2/15/26 TOTAL U.S. TREASURY OBLIGATIONS (Cost $19,686,252) TOTAL INVESTMENT SECURITIES (96.0%) (Cost $74,411,088) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (4.0%) NET ASSETS (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($82,410,966 ÷ 6,677,510 shares outstanding) $ Adjustable rate security. The rate shown is as of August 31, 2011. See Notes to Financial Statements. 13 Value Line U.S. Government Securities Fund, Inc. Statement of Assets and Liabilities at August 31, 2011 Assets: Investment securities, at value (Cost - $74,411,088) $ Cash Interest receivable Prepaid expenses Receivable for capital shares sold 16 Total Assets Liabilities: Payable for capital shares redeemed 20 Accrued expenses: Advisory fee Directors’ fees and expenses 81 Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 100,000,000, outstanding 6,677,510 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($82,410,966 ÷ 6,677,510 shares outstanding) $ Statement of Operations for the Year Ended August 31, 2011 Investment Income: Interest $ Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Transfer agent fees Printing and postage Custodian fees Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Custody Credits and Fees Waived Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 14 Value Line U.S. Government Securities Fund, Inc. Statement of Changes in Net Assets for the Years Ended August 31, 2011 and 2010 Year Ended August 31, 2011 Year Ended August 31, 2010 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) (512,738 ) Net increase in net assets from operations Distributions to Shareholders: Net investment income (2,167,104 ) (2,629,537 ) Net realized gain from investment transactions (1,269,237 ) (554,852 ) Total Distributions (3,436,341 ) (3,184,389 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed (10,680,017 ) (10,771,545 ) Net decrease in net assets from capital share transactions (4,404,428 ) (4,745,943 ) Total Decrease in Net Assets (5,015,295 ) (2,182,436 ) Net Assets: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 15 Value Line U.S. Government Securities Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line U.S. Government Securities Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is to obtain maximum income without undue risk to principal. Capital preservation and possible capital appreciation are secondary objectives. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The Fund’s investments are carried at fair value. With assistance from an independent pricing service (the “Service”) approved by the Board of Directors, portfolio securities are valued at the midpoint between the latest available and representative asked and bid prices on the basis of valuations provided by dealers in such securities. Some of the general factors which may be considered by the dealers in arriving at such valuations include the fundamental analytic data relating to the security and an evaluation of the forces which influence the market in which these securities are purchased and sold. Determination of values may involve subjective judgment, as the actual market value of a particular security can be established only by negotiation between the parties in a sales transaction. If a portfolio security is not priced in this manner, the value is determined on the valuation date by reference to valuations obtained from the Service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. The Service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Other assets and securities for which market valuations are not readily available will be valued at fair value by the Adviser pursuant to policies and procedures adopted by the Board of Directors. At August 31, 2011, there were no securities that had been fair valued. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 16 Value Line U.S. Government Securities Fund, Inc. August 31, 2011 The following table summarizes the inputs used to value the Fund’s investments in securities as of August 31, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets U.S. Government Agency Obligations $
